               Case 1:20-cv-01750-EPG Document 15 Filed 09/07/21 Page 1 of 3


     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CASPAR CHAN, CSBN 294804
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 510-970-4810
 7          Facsimile: 415-744-0134
            Email: caspar.chan@ssa.gov
 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                           FRESNO DIVISION

12
                                                    )       Case No.: 1:20-cv-01750-EPG
13   GIAVONNA RAMIREZ,                              )
                                                    )
14                   Plaintiff,                     )       STIPULATION AND ORDER FOR
                                                    )       VOLUNTARY REMAND PURSUANT TO
15           vs.                                    )       SENTENCE FOUR OF 42. U.S.C. § 405(g)
                                                    )
16                                                  )
     KILOLO KIJAKAZI,1                              )
17   Acting Commissioner of Social Security,        )
                                                    )
18                                                  )
                     Defendant.
19
20
21
22
23
24
25
26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

     Stipulation for Remand: 1:20-cv-01750-EPG          1
               Case 1:20-cv-01750-EPG Document 15 Filed 09/07/21 Page 2 of 3



 1           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that
 2   this action be remanded for further administrative action pursuant to section 205(g) of the Social
 3   Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
 4           On remand, the Appeals Council will remand the case to an administrative law judge
 5   (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical
 6   evidence, including, but not limited to, all medical-source opinion evidence concerning physical
 7   and mental impairments, and explain the persuasiveness given to the opinion evidence. The
 8   Appeals Council will instruct the ALJ to take further action, as warranted, to complete the
 9   administrative record and resolve the above issues.
10           The parties further request that the Clerk of the Court be directed to enter a final judgment
11   in favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
12                                                  Respectfully submitted,
13
     Date: September 7, 2021                        LOTT LAW OFFICES
14
15                                                  By:    /s/ Caspar Chan for Shellie Lott *
                                                    SHELLIE LOTT
16                                                  *Authorized by email on September 7, 2021
17                                                  Attorneys for Plaintiff

18   Date: September 7, 2021                        PHILIP A. TALBERT
                                                    Acting United States Attorney
19                                                  Eastern District of California
20
                                                    By:    /s/ Caspar Chan
21                                                  CASPAR CHAN
                                                    Special Assistant United States Attorney
22                                                  Attorneys for Defendant
23
24
25
26
27
28


     Stipulation for Remand: 1:20-cv-01750-EPG         2
               Case 1:20-cv-01750-EPG Document 15 Filed 09/07/21 Page 3 of 3


                                                  ORDER
 1
             Based upon the parties’ Stipulation for Voluntary Remand Pursuant to Sentence Four of
 2
     42 U.S.C. § 405(g) (“Stipulation to Remand”) (ECF No. 14), IT IS HEREBY ORDERED that
 3
     the above-captioned action is remanded to the Commissioner of Social Security for further
 4
     proceedings consistent with the terms of the Stipulation to Remand. The Clerk of the Court is
 5
     directed to enter a judgment in favor of Plaintiff and against Defendant.
 6
 7
     IT IS SO ORDERED.
 8
 9       Dated:     September 7, 2021                          /s/
                                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation for Remand: 1:20-cv-01750-EPG        3
